DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for lack of antecedent basis.
In regards to independent claim 11, the limitation recites “adjust the image” in line 5, in which no previous instance of “an image” aside from the real-time image has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the adjusted image” in line 6, in which no previous instance of “an adjusted image” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the target image” in lines 6, 7, 9, 11, 12, and 14, in which no previous instance of “a target image” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the environmental scene image” in lines 8 and 10, in which no previous instance of “an environmental scene image” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claim 13, the limitation recites “the environmental scene” in line 3, in which no previous instance of “an environmental scene” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claim 19, this claim depends from a rejected base claim and thus there is insufficient antecedent basis for the limitations in this claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 20 describes a “computer readable storage medium”.  
Further, Applicant's specification, at paragraph [00153] fails to explicitly define the scope of “computer readable storage medium” as excluding data signals per se.  Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed “computer readable storage medium” is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer readable storage medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable storage medium excludes transitory data signals.

Allowable Subject Matter

Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
In regards to dependent claim 6, none of the cited prior art alone or in combination provides motivation to teach “-wherein the adjusting, by the image processing device, the image to be displayed based on the real-time image, comprises: performing color analysis on the real-time image to obtain a color of the real-time image; determining whether a display difference between a color of a text in the image to be displayed and the color of the real-time image is less than a preset value; when the display difference between the color of the text in the image to be displayed and the color of the real-time image is less than the preset value, adjusting the color of the text in the image to be displayed, to enable the display difference between the color of the text in the image to be displayed and the color of the real-time image to be not less than the preset value” as the prior art only teaches the function of color adjustment via background and foreground objects such as text, however the art fails to explicitly disclose the process for performing this type of color adjustment regarding text in conjunction with a real-time image determining a color difference between the text and image, and making sure the difference displayed is not less than a predetermined threshold or value, in conjunction with the limitations of claim 5 with which it depends regarding augmented reality rendering with respect to a real-time environmental image and target image.
In regards to dependent claim 7, none of the cited prior art alone or in combination provides motivation to teach “wherein the adjusting, by the image processing device, the image to be displayed based on the real-time image, comprises: detecting whether there is an image of a person in the real-time image; when there is the image of the person in the real-time image, adjusting a display style of the text in the image to be displayed, to enable the text in the image to be displayed to be separated from the image of the person, wherein the display style comprises at least one of: a display area, a display size, and a display quantity” as the prior art only teach image segmentation, object detection, and proper label placement in an image, however the art fails to explicitly disclose the process for adjusting text in an image to be separated from an image of a person, in conjunction with the limitations of claim 5 with which it depends regarding augmented reality rendering with respect to a real-time environmental image and target image.
In regards to dependent claim 8, none of the cited prior art alone or in combination provides motivation to teach “wherein the adjusting, by the image processing device, the image to be displayed based on the real-time image, comprises: detecting whether there is a fixed blocking object image in the real-time image; the fixed blocking object image corresponds to a fixed blocking object in an environmental scene in the real environment; when there is the fixed blocking object image in the real-time image, adjusting the display style of the text in the image to be displayed, to enable the text in the image to be displayed to be separated from the fixed blocking object image; the display style comprises at least one of the display area, the display size, and the display quantity; and/or, determining the display direction and the imaging distance according to the real-time image and the pre-stored environmental scene image, comprises: detecting whether there is a fixed blocking object image in the real-time image; the fixed blocking object image corresponds to a fixed blocking object in an environmental scene in the real environment; when there is the fixed blocking object image in the real-time image, adjusting the imaging distance to be modified of the text in the image to be displayed, and taking the adjusted imaging distance to be modified as the imaging distance, to enable the text in the image to be displayed to be separated from the fixed blocking object image” as the prior art only teach image segmentation, object detection, and proper label placement in an image, however the art fails to explicitly disclose the process for adjusting text in an image to be separated from an a blocked object in an environmental image, in conjunction with the limitations of claim 5 with which it depends regarding augmented reality rendering with respect to a real-time environmental image and target image.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 10, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Latta (US 2013/0194304 A1, hereinafter referenced “Latta”) in view of Aruga (US 2016/0210736 A1, hereinafter referenced “Aruga”).

In regards to claim 1. Latta discloses an image processing and displaying method operable by a display system, wherein the display system comprises an Augmented Reality (AR) device and an image processing device (Latta, paragraph [0018]), and the image processing and displaying method comprises: 
-acquiring, by the AR device, a real-time image of a current view field of a user wearing the AR device in a real environment (Latta, paragraph [0034]; Reference discloses FIG. 4 shows another example HMD device 34. HMD device 34 is an example of AR eyewear…includes imaging panels 30A and 30B, which present display images and capture video in the fields of view of the wearer); 
-sending, by the AR device, the real-time image to the image processing device (Latta, paragraph [0020]; Reference discloses such mapping may be made available to the HMD devices of the participants via cloud 20, for example. In this manner, a plurality of HMD devices may obtain a robust map of the area they are in. In some embodiments, the HMD devices may be configured to share data back to the PC to extend and/or refine the mapping beyond the capabilities of PC 18 and camera 22A alone. The sharing back of data by the HMD regarding the mapping of the area to the PC interpreted as sending, by the AR device, the real-time image to the image processing device); 


Latta does not explicitly disclose but Aruga teaches
-receiving, by the AR device, a display direction, an imaging distance, and a target image sent by the image processing device (Aruga, paragraphs [0054], [0055], and [0057]; Reference at [0054] discloses the displacement measurement unit 166 calculates a displacement amount of the position and the direction of the image display unit 20 at a current time point using the position and the direction of the image display unit 20 at a specific time point. Paragraph [0055] discloses The distance measurement unit 168 measures a distance of a target included in a peripheral portion distant from a central portion of an angle of view in a captured image at the current time point, using the displacement amount of the image display unit 20 calculated by the displacement measurement unit 166 and captured images of the cameras 61 and 62 at the specific time point and the current time point. Paragraph [0057] discloses the image setting unit 165 generates a virtual image viewed by the user by fixing the position of the right eye RE and the position of the left eye LE of the user in advance using the position and the direction of the first camera 61 and the position and the direction of the second camera 62 with respect to the image display unit 20. In the embodiment, the generated virtual image is an image of the outside scenery set to be viewed by the user when the user on which the image display unit 20 is mounted faces the front side. Displaying by the image display unit 20 the virtual image based on the direction and distance to the target calculated by units of the CPU (see fig. 2) interpreted as  receiving, by the AR device, a display direction, an imaging distance, and a target image sent by the image processing device), 
-and displaying, by the AR device, the target image in a virtual display area according to the display direction and the imaging distance (Aruga, paragraph [0057]; Reference discloses the image setting unit 165 generates a virtual image viewed by the user by fixing the position of the right eye RE and the position of the left eye LE of the user in advance using the position and the direction of the first camera 61 and the position and the direction of the second camera 62 with respect to the image display unit 20. In the embodiment, the generated virtual image is an image of the outside scenery set to be viewed by the user when the user on which the image display unit 20 is mounted faces the front side. The display of the virtual image via the image display unit 20 based on the direction and distance to the target calculated by units of the CPU (see fig. 2) interpreted as displaying, by the AR device, the target image in a virtual display area according to the display direction and the imaging distance).  
Latta and Aruga are combinable because they are in the same field of endeavor regarding AR rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR coordinate sharing system of Latta to include the head mounted display (HMD) features of Aruga in order to provide the user with a system that allows for providing a  produce presenting real and virtual images correctly positioned with respect to each other based on a shared coordinate system as taught by Latta while incorporating the head mounted display (HMD) features of Aruga in order to provide a distance measurements for a given target to increase precision of determining captured images for improved usability in mixed reality applications applicable to improving the HMD systems as taught in Latta.

In regards to claim 3. Latta in view of Aruga teach the image processing and displaying method according to claim 1.
Latta does not explicitly disclose but Aruga teaches
-further comprising: before acquiring, by the AR device, the real-time image of the current view field of the user wearing the AR device in the real environment, scanning an environmental scene within a preset range in the real environment to form an environmental scene image (Aruga, paragraph [0019]; Reference discloses the head-mounted display according to the aspect of the invention may further include a visual line detection unit that detects a visual line direction of a user. The imaged predetermined range may be set based on the detected visual line direction. In the head-mounted display according to the aspect of the invention, the imaging range captured by the imaging unit is changed according to the detected visual line direction of the user. Therefore, the usability of the user is improved since the captured image approaches more the outside scenery viewed by the user. The visual line determination (interpreted as preset range) with respect to the HMD having cameras and prior to capturing image of outside scenery is interpreted as the scanning an environmental scene within a preset range in the real environment to form an environmental scene image); 
-sending the environmental scene image to the image processing device (Aruga, paragraphs [0050]-[0051]; Reference at [0050] discloses the display control unit 190 transmits the control signals for the right LCD control unit 211 and the left LCD control unit 212 via the transmission units 51 and 52. Paragraph [0051] discloses The image processing unit 160 acquires an image signal included in content. The transmission of the image signal from the left and right displays (which have captured the outside scenery as disclosed above) to the image processing unit interpreted as sending the environmental scene image to the image processing device).  
Latta and Aruga are combinable because they are in the same field of endeavor regarding AR rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR coordinate sharing system of Latta to include the head mounted display (HMD) features of Aruga in order to provide the user with a system that allows for providing a  produce presenting real and virtual images correctly positioned with respect to each other based on a shared coordinate system as taught by Latta while incorporating the head mounted display (HMD) features of Aruga in order to provide a distance measurements for a given target to increase precision of determining captured images for improved usability in mixed reality applications applicable to improving the HMD systems as taught in Latta.

In regards to claim 4. Latta in view of Aruga teach the image processing and displaying method according to claim 1.
Latta does not explicitly disclose but Aruga teaches
-further comprising: detecting a light change of the environmental scene in the real environment; adjusting a transmittance of a lens of the AR device according to the light change (Aruga, paragraph [0040]; Reference discloses by adjusting light transmittance of the light adjustment plates (i.e. lens of AR device) and thus adjusting the amount of light entered from the outside to the eyes of the user, it is possible to adjust easiness of view of an imaginary image (i.e. adjusted transmittance based on amount of outside light entering).  
Latta and Aruga are combinable because they are in the same field of endeavor regarding AR rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR coordinate sharing system of Latta to include the head mounted display (HMD) features of Aruga in order to provide the user with a system that allows for providing a  produce presenting real and virtual images correctly positioned with respect to each other based on a shared coordinate system as taught by Latta while incorporating the head mounted display (HMD) features of Aruga in order to provide a distance measurements for a given target to increase precision of determining captured images for improved usability in mixed reality applications applicable to improving the HMD systems as taught in Latta.

In regards to claim 10. Latta in view of Aruga teach the image processing and displaying method according to claim 1.
Latta further discloses
-wherein the AR device is AR glasses or an AR helmet (Latta, paragraph [0029]; Reference discloses returning now to the drawings, FIG. 3 shows an example HMD device 16 in one embodiment. HMD device 16 is a helmet having a visor 28).  

In regards to claim 15. Latta in view of Aruga teach a display system (Latta, paragraph [0018]).
Latta further discloses
-comprising: a processor (Latta, paragraph [0085]; Reference discloses use of one or more processors), 
-a memory electrically connected to the processor (Latta, paragraph [0085]; Reference discloses Data-holding subsystem 112 (i.e. memory) may include one or more physical, non-transitory, devices configured to hold data and/or instructions executable by the logic subsystem to implement the herein described methods and processes.); 
-at least one program stored in the memory and configured for being executed by the processor, wherein the at least one program is configured for implementing the image processing and displaying method according to claim 1 (Latta, paragraph [0085]; Reference discloses the logic subsystem may include one or more processors that are configured to execute software instructions).  

In regards to claim 17. Latta in view of Aruga teach the display system according to claim 15.
Latta does not explicitly disclose but Aruga teaches
-wherein the at least one program is further configured for: before acquiring the real-time image of the current view field of the user wearing the AR device in the real environment, scanning an environmental scene within a preset range in the real environment to form an environmental scene image (Aruga, paragraph [0019]; Reference discloses the head-mounted display according to the aspect of the invention may further include a visual line detection unit that detects a visual line direction of a user. The imaged predetermined range may be set based on the detected visual line direction. In the head-mounted display according to the aspect of the invention, the imaging range captured by the imaging unit is changed according to the detected visual line direction of the user. Therefore, the usability of the user is improved since the captured image approaches more the outside scenery viewed by the user. The visual line determination (interpreted as preset range) with respect to the HMD having cameras and prior to capturing image of outside scenery is interpreted as the scanning an environmental scene within a preset range in the real environment to form an environmental scene image); 
-sending the environmental scene image to the image processing device (Aruga, paragraphs [0050]-[0051]; Reference at [0050] discloses the display control unit 190 transmits the control signals for the right LCD control unit 211 and the left LCD control unit 212 via the transmission units 51 and 52. Paragraph [0051] discloses The image processing unit 160 acquires an image signal included in content. The transmission of the image signal from the left and right displays (which have captured the outside scenery as disclosed above) to the image processing unit interpreted as sending the environmental scene image to the image processing device).  
Latta and Aruga are combinable because they are in the same field of endeavor regarding AR rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR coordinate sharing system of Latta to include the head mounted display (HMD) features of Aruga in order to provide the user with a system that allows for providing a  produce presenting real and virtual images correctly positioned with respect to each other based on a shared coordinate system as taught by Latta while incorporating the head mounted display (HMD) features of Aruga in order to provide a distance measurements for a given target to increase precision of determining captured images for improved usability in mixed reality applications applicable to improving the HMD systems as taught in Latta.

In regards to claim 18. Latta in view of Aruga teach the display system according to claim 15.
Latta does not explicitly disclose but Aruga teaches
-wherein the at least one program is further configured for: detecting a light change of the environmental scene in the real environment; adjusting a transmittance of a lens of the AR device according to the light change (Aruga, paragraph [0040]; Reference discloses by adjusting light transmittance of the light adjustment plates (i.e. lens of AR device) and thus adjusting the amount of light entered from the outside to the eyes of the user, it is possible to adjust easiness of view of an imaginary image (i.e. adjusted transmittance based on amount of outside light entering).  
Latta and Aruga are combinable because they are in the same field of endeavor regarding AR rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR coordinate sharing system of Latta to include the head mounted display (HMD) features of Aruga in order to provide the user with a system that allows for providing a  produce presenting real and virtual images correctly positioned with respect to each other based on a shared coordinate system as taught by Latta while incorporating the head mounted display (HMD) features of Aruga in order to provide a distance measurements for a given target to increase precision of determining captured images for improved usability in mixed reality applications applicable to improving the HMD systems as taught in Latta.

In regards to claim 20. Latta in view of Aruga teach a computer-readable storage medium.
Latta further discloses
-wherein the computer-readable storage medium is configured for storing a computer instruction which, when executed on a computer, implement the image processing and displaying method according to claim 1 (Latta, paragraph [0088]; References disclose data holding system 112 may also include removable, computer-readable storage media used to store and/or transfer data and/or instructions executable to implement the herein described methods and processes).
Latta and Aruga are combinable because they are in the same field of endeavor regarding AR rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR coordinate sharing system of Latta to include the head mounted display (HMD) features of Aruga in order to provide the user with a system that allows for providing a  produce presenting real and virtual images correctly positioned with respect to each other based on a shared coordinate system as taught by Latta while incorporating the head mounted display (HMD) features of Aruga in order to provide a distance measurements for a given target to increase precision of determining captured images for improved usability in mixed reality applications applicable to improving the HMD systems as taught in Latta.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Latta (US 2013/0194304 A1) in view of Aruga (US 2016/0210736 A1) as applied to claims 1 and 15 above, and further in view of Rochford (US 2017/0139474 A1, hereinafter referenced “Rochford”)

In regards to claim 2. Latta in view of Aruga teach the image processing and displaying method according to claim 1.
Latta and Aruga does not explicitly disclose but Rochford teaches
-further comprising: before acquiring, by the AR device, the real-time image of the current view field of the user wearing the AR device in the real environment, receiving a display mode selection instruction (Rochford, paragraph [0033] and [0037]; reference at [0033] discloses the HMD 100 assigns content 205 a position within the 3D space 200 that is viewable by the user of the HMD 100. The position can be indicated in 2D or 3D coordinates, depending on the type of current display rendering mode); 
-determining a display mode according to the display mode selection instruction, wherein the display mode comprises a projection mode and a spatial mode (Rochford, paragraph [0033] and [0037]; Reference at [0033] discloses the HMD 100 assigns content 205 a position within the 3D space 200 that is viewable by the user of the HMD 100. The position can be indicated in 2D or 3D coordinates (interpreted as spatial and projection modes respectively), depending on the type of current display rendering mode); 
-in the display mode, the display direction correspondingly changes as the current view field changes (Rochford, paragraph [0053]; Reference discloses the HMD 100 recognizes the user head orientation on a continual basis by checking gyroscope/sensors. The HMD 100 could enter a “position aware” mode. The HMD 100 could alter the viewable range that could be used for content in order to optimize the experience (Interpreted as display mode in which display direction changes as field of view regarding user orientation changes); 
-in the spatial mode, the display direction is a preset fixed direction (Rochford, paragraph [0033]; Reference at [0033] discloses the HMD 100 assigns content 205 a position within the 3D space 200 that is viewable by the user of the HMD 100. The position can be indicated in 2D or 3D coordinates, depending on the type of current display rendering mode…if the display is in a 2D mode (i.e. spatial mode), the position can be defined by 2D coordinates within a viewable range 210. (i.e. preset fixed direction) The HMD 100 places the content 205 within the user's current viewed region 215, i.e., the portion of the total 3D space 200 that is currently viewable by the user as a result of the HMD's 100 current detected orientation and facing direction); 
-and sending the display mode to the image processing device (Rochford, paragraph [0033]; Reference at [0033] discloses the HMD 100 assigns content 205 a position within the 3D space 200 that is viewable by the user of the HMD 100. The position can be indicated in 2D or 3D coordinates, depending on the type of current display rendering mode…if the display is in a 2D mode (i.e. spatial mode), the position can be defined by 2D coordinates within a viewable range 210. (i.e. preset fixed direction) The HMD 100 places the content 205 within the user's current viewed region 215 (i.e. display mode sent to HMD)).  
Latta and Aruga are combinable because they are in the same field of endeavor regarding AR rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR coordinate sharing system of Latta to include the head mounted display (HMD) features of Aruga in order to provide the user with a system that allows for providing a  produce presenting real and virtual images correctly positioned with respect to each other based on a shared coordinate system as taught by Latta while incorporating the head mounted display (HMD) features of Aruga in order to provide a distance measurements for a given target to increase precision of determining captured images for improved usability in mixed reality applications applicable to improving the HMD systems as taught in Latta.
Latta and Rochford are also combinable because they are in the same field of endeavor regarding HMD virtual rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR coordinate sharing system of Latta, in view of  the head mounted display (HMD) features of Aruga, to include the body position sensitive virtual reality features of Rochford in order to provide the user with a system that allows for providing a  produce presenting real and virtual images correctly positioned with respect to each other based on a shared coordinate system as taught by Latta while incorporating the head mounted display (HMD) features of Aruga in order to provide a distance measurements for a given target to increase precision of determining captured images for improved usability in mixed reality applications. Further incorporating the body position sensitive virtual reality features of Rochford allows for use of an HMD interface where content can be generated based off various viewable ranges of a user to provide adequate viewing angles in correspondence to the user’s position and orientation, applicable to improving display in HMD systems as taught in Latta and Aruga.

In regards to claim 16. Latta in view of Aruga teach the display system according to claim 15.
Latta and Aruga does not explicitly disclose but Rochford teaches
-wherein the at least one program is further configured for: before acquiring, by the AR device, the real-time image of the current view field of the user wearing the AR device in the real environment, receiving a display mode selection instruction (Rochford, paragraph [0033] and [0037]; reference at [0033] discloses the HMD 100 assigns content 205 a position within the 3D space 200 that is viewable by the user of the HMD 100. The position can be indicated in 2D or 3D coordinates, depending on the type of current display rendering mode); 
-determining a display mode according to the display mode selection instruction, wherein the display mode comprises a projection mode and a spatial mode (Rochford, paragraph [0033] and [0037]; Reference at [0033] discloses the HMD 100 assigns content 205 a position within the 3D space 200 that is viewable by the user of the HMD 100. The position can be indicated in 2D or 3D coordinates (interpreted as spatial and projection modes respectively), depending on the type of current display rendering mode); 
-in the display mode, the display direction correspondingly changes as the current view field changes (Rochford, paragraph [0053]; Reference discloses the HMD 100 recognizes the user head orientation on a continual basis by checking gyroscope/sensors. The HMD 100 could enter a “position aware” mode. The HMD 100 could alter the viewable range that could be used for content in order to optimize the experience (Interpreted as display mode in which display direction changes as field of view regarding user orientation changes); 
-in the spatial mode, the display direction is a preset fixed direction (Rochford, paragraph [0033]; Reference at [0033] discloses the HMD 100 assigns content 205 a position within the 3D space 200 that is viewable by the user of the HMD 100. The position can be indicated in 2D or 3D coordinates, depending on the type of current display rendering mode…if the display is in a 2D mode (i.e. spatial mode), the position can be defined by 2D coordinates within a viewable range 210. (i.e. preset fixed direction) The HMD 100 places the content 205 within the user's current viewed region 215, i.e., the portion of the total 3D space 200 that is currently viewable by the user as a result of the HMD's 100 current detected orientation and facing direction); 
-and sending the display mode to the image processing device (Rochford, paragraph [0033]; Reference at [0033] discloses the HMD 100 assigns content 205 a position within the 3D space 200 that is viewable by the user of the HMD 100. The position can be indicated in 2D or 3D coordinates, depending on the type of current display rendering mode…if the display is in a 2D mode (i.e. spatial mode), the position can be defined by 2D coordinates within a viewable range 210. (i.e. preset fixed direction) The HMD 100 places the content 205 within the user's current viewed region 215 (i.e. display mode sent to HMD)).  
Latta and Rochford are also combinable because they are in the same field of endeavor regarding HMD virtual rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR coordinate sharing system of Latta, in view of  the head mounted display (HMD) features of Aruga, to include the body position sensitive virtual reality features of Rochford in order to provide the user with a system that allows for providing a  produce presenting real and virtual images correctly positioned with respect to each other based on a shared coordinate system as taught by Latta while incorporating the head mounted display (HMD) features of Aruga in order to provide a distance measurements for a given target to increase precision of determining captured images for improved usability in mixed reality applications. Further incorporating the body position sensitive virtual reality features of Rochford allows for use of an HMD interface where content can be generated based off various viewable ranges of a user to provide adequate viewing angles in correspondence to the user’s position and orientation, applicable to improving display in HMD systems as taught in Latta and Aruga.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Latta (US 2013/0194304 A1) in view of Aruga (US 2016/0210736 A1) as applied to claim 1 above, and further in view of Jurgenson (US 2017/0124713 A1, hereinafter referenced “Jurg”)

In regards to claim 5. Latta in view of Aruga teach the image processing and displaying method according to claim 1.
Latta does not explicitly disclose but Aruga teaches
-further comprising: after sending, by the AR device, the real-time image to the image processing device, receiving, by the image processing device, the real-time image sent by the AR device (Aruga, paragraph [0067]; Reference discloses the distance specifying process is a process in which the CPU 140 generates the virtual image VI set to be viewed by the user based on a captured image (interpreted as real image received by image processing device as CPU contains image processing unit see Fig. 2));  
-
-determining, by the image processing device, the display direction and the imaging distance according to the real-time image and a Aruga, paragraphs [0054], [0055], and [0057]; Reference at [0054] discloses the displacement measurement unit 166 calculates a displacement amount of the position and the direction of the image display unit 20 at a current time point using the position and the direction of the image display unit 20 at a specific time point. Paragraph [0055] discloses the distance measurement unit 168 measures a distance of a target included in a peripheral portion distant from a central portion of an angle of view in a captured image at the current time point, using the displacement amount of the image display unit 20 calculated by the displacement measurement unit 166 and captured images of the cameras 61 and 62 at the specific time point and the current time point. Paragraph [0057] discloses the image setting unit 165 generates a virtual image viewed by the user by fixing the position of the right eye RE and the position of the left eye LE of the user in advance using the position and the direction of the first camera 61 and the position and the direction of the second camera 62 with respect to the image display unit 20. In the embodiment, the generated virtual image is an image of the outside scenery (i.e. environment scene image) set to be viewed by the user when the user on which the image display unit 20 is mounted faces the front side. Displaying by the image display unit 20 the virtual image based on the direction and distance to the target calculated by units of the CPU (see fig. 2) interpreted as  receiving, by the AR device, a display direction and imaging distance based on the captured images); 
-and sending the target image, the display direction, and the imaging distance to the AR device, wherein the environmental scene image comprises an area corresponding to a virtual display area configured for displaying the target image (Aruga, Fig. 7 and paragraphs [0067] and [0070]; Reference at [0067] discloses the distance specifying process is a process in which the CPU 140 generates the virtual image VI set to be viewed by the user based on a captured image, measures a distance to a target included in the virtual image VI, splits the generated virtual image VI into the first region AR1 and the second region AR2, and specifies the distance to the target included in the second region AR2. Paragraph [0070] discloses thereafter, the image setting unit 165 causes the image display unit 20 to display an image based on content acquired from an external device OA or the like in association with the distance information regarding the target included in the virtual image VI (step S21) (interpreted as the AR device displaying environmental scene image with target image via the virtual image VI).  
Latta and Aruga does not disclose but Jurg teaches
-adjusting, by the image processing device, an image to be displayed based on the real-time image, and taking, by the image processing device, the adjusted image to be displayed as the target image (Jurg, paragraphs [0044] and [0046]; Reference at [0044] discloses an augmented reality system incorporates virtual objects into a scene captured by an image sensor. In order to correctly position and modify virtual objects within an augmented reality image, information about an image sensor position, real objects in a scene, and the virtual object position all need to be known… the scene generated from real object data 340 is modified to add virtual object data 350 (i.e. adjusted real-time image). Paragraph [0046] discloses a first structure façade portion 360 and/or a second structure façade portion 369 of the original image used for AR image 301 may be identified and matched to façade data. Façade data for first structure façade portion 360 may initially be used to identify first structure façade portion 360 within the original image. The rotation, size, and placement of the first structure façade portion 360 within the image and compared with façade data for the matching building may be used to generate a high accuracy position estimate for the image sensor. This may reduce or eliminate an image sensor position error, and improve tracking for AR image 301 (interpreted as adjusted image displayed as target image); 
-pre-stored (environmental scene image) (Jurg, paragraph [0029]; Reference discloses the databases 134 are storage devices that store data such as sets of images of external areas generated by client devices 110 and sent to social messaging system 130; sets of façade data generated from images including buildings; map data matching images and façade data to geolocations; and other such data. In one embodiment, a database stores images captured from a street and associates those images with map data (interpreted as pre-stored environmental images).   
Latta and Aruga are combinable because they are in the same field of endeavor regarding AR rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR coordinate sharing system of Latta to include the head mounted display (HMD) features of Aruga in order to provide the user with a system that allows for providing a  produce presenting real and virtual images correctly positioned with respect to each other based on a shared coordinate system as taught by Latta while incorporating the head mounted display (HMD) features of Aruga in order to provide a distance measurements for a given target to increase precision of determining captured images for improved usability in mixed reality applications applicable to improving the HMD systems as taught in Latta.
Latta and Jurg are also combinable because they are in the same field of endeavor regarding AR rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR coordinate sharing system of Latta, in view of  the head mounted display (HMD) features of Aruga, to include the AR image tracking features of Jurg in order to provide the user with a system that allows for providing a  produce presenting real and virtual images correctly positioned with respect to each other based on a shared coordinate system as taught by Latta while incorporating the head mounted display (HMD) features of Aruga in order to provide a distance measurements for a given target to increase precision of determining captured images for improved usability in mixed reality applications. Further incorporating the AR image tracking features of Jurg allows for image based location and estimation to be used for providing a more seamless presentation of a final image to be used within AR rendering, applicable to improving virtual and augmented reality display as taught in Latta and Aruga.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Latta (US 2013/0194304 A1) in view of Aruga (US 2016/0210736 A1) in view of Jurgenson (US 2017/0124713 A1) as applied to claim 5 above, and further in view of Rochford (US 2017/0139474 A1)

In regards to claim 9. Latta in view of Aruga in further view of Jurg teach the image processing and displaying method according to claim 5.
Latta does not disclose but Aruga teaches
-Aruga, paragraphs [0054], [0055], and [0057]; Reference at [0054] discloses the displacement measurement unit 166 calculates a displacement amount of the position and the direction of the image display unit 20 at a current time point using the position and the direction of the image display unit 20 at a specific time point. Paragraph [0055] discloses The distance measurement unit 168 measures a distance of a target included in a peripheral portion distant from a central portion of an angle of view in a captured image at the current time point, using the displacement amount of the image display unit 20 calculated by the displacement measurement unit 166 and captured images of the cameras 61 and 62 at the specific time point and the current time point. Paragraph [0057] discloses the image setting unit 165 generates a virtual image viewed by the user by fixing the position of the right eye RE and the position of the left eye LE of the user in advance using the position and the direction of the first camera 61 and the position and the direction of the second camera 62 with respect to the image display unit 20. In the embodiment, the generated virtual image is an image of the outside scenery set to be viewed by the user when the user on which the image display unit 20 is mounted faces the front side. Displaying by the image display unit 20 the virtual image based on the direction and distance to the target calculated by units of the CPU (see fig. 2) interpreted as  receiving, by the AR device, a display direction, an imaging distance, and a target image sent by the image processing device), and taking a preset direction in the direction range of the current visual field as the display direction (Aruga, paragraphs [0054], [0055], and [0057]; Reference at [0054] discloses the displacement measurement unit 166 calculates a displacement amount of the position and the direction of the image display unit 20 at a current time point using the position and the direction of the image display unit 20 at a specific time point. Paragraph [0055] discloses the distance measurement unit 168 measures a distance of a target included in a peripheral portion distant from a central portion of an angle of view in a captured image at the current time point, using the displacement amount of the image display unit 20 calculated by the displacement measurement unit 166 and captured images of the cameras 61 and 62 at the specific time point and the current time point. Paragraph [0057] discloses the image setting unit 165 generates a virtual image viewed by the user by fixing the position of the right eye RE and the position of the left eye LE of the user in advance using the position and the direction of the first camera 61 and the position and the direction of the second camera 62 with respect to the image display unit 20. In the embodiment, the generated virtual image is an image of the outside scenery (i.e. environment scene image) set to be viewed by the user when the user on which the image display unit 20 is mounted faces the front side. Displaying by the image display unit 20 the virtual image based on the direction and distance to the target calculated by units of the CPU (see fig. 2) interpreted as  determining a display direction in the user’s visual field); 
-and Aruga, paragraphs [0054], [0055], and [0057]; Reference at [0054] discloses the displacement measurement unit 166 calculates a displacement amount of the position and the direction of the image display unit 20 at a current time point using the position and the direction of the image display unit 20 at a specific time point. Paragraph [0055] discloses the distance measurement unit 168 measures a distance of a target included in a peripheral portion distant from a central portion of an angle of view in a captured image at the current time point, using the displacement amount of the image display unit 20 calculated by the displacement measurement unit 166 and captured images of the cameras 61 and 62 at the specific time point and the current time point. Paragraph [0057] discloses the image setting unit 165 generates a virtual image viewed by the user by fixing the position of the right eye RE and the position of the left eye LE of the user in advance using the position and the direction of the first camera 61 and the position and the direction of the second camera 62 with respect to the image display unit 20. In the embodiment, the generated virtual image is an image of the outside scenery (i.e. environment scene image) set to be viewed by the user when the user on which the image display unit 20 is mounted faces the front side. Displaying by the image display unit 20 the virtual image based on the direction and distance to the target calculated by units of the CPU (see fig. 2) interpreted as  determining a display direction in the user’s visual field).  
Latta and Aruga does not disclose but Jurg teaches
-
-
-pre-stored (environmental scene image) (Jurg, paragraph [0029]; Reference discloses the databases 134 are storage devices that store data such as sets of images of external areas generated by client devices 110 and sent to social messaging system 130; sets of façade data generated from images including buildings; map data matching images and façade data to geolocations; and other such data. In one embodiment, a database stores images captured from a street and associates those images with map data (interpreted as pre-stored environmental images).   

Latta, Aruga, and Jurg does not disclose but Rochford teaches
-further comprising: before receiving, by the image processing device, the real-time image sent by the AR device, receiving the display mode sent by the AR device (Rochford, paragraph [0033] and [0037]; reference at [0033] discloses the HMD 100 assigns content 205 a position within the 3D space 200 that is viewable by the user of the HMD 100. The position can be indicated in 2D or 3D coordinates, depending on the type of current display rendering mode);
-when determining that the display mode is the projection mode (Rochford, paragraph [0033] and [0037]; Reference at [0033] discloses the HMD 100 assigns content 205 a position within the 3D space 200 that is viewable by the user of the HMD 100. The position can be indicated in 2D or 3D coordinates (interpreted as spatial and projection modes respectively), depending on the type of current display rendering mode….)
-when determining that the display mode is the spatial mode  / preset fixed (direction) mode (Rochford, paragraph [0033] and [0037]; Reference at [0033] discloses the HMD 100 assigns content 205 a position within the 3D space 200 that is viewable by the user of the HMD 100. The position can be indicated in 2D or 3D coordinates (interpreted as spatial and projection modes respectively), depending on the type of current display rendering mode…. if the display is in a 2D mode (i.e. spatial mode), the position can be defined by 2D coordinates within a viewable range 210. (i.e. preset fixed direction) The HMD 100 places the content 205 within the user's current viewed region 215, i.e., the portion of the total 3D space 200 that is currently viewable by the user as a result of the HMD's 100 current detected orientation and facing direction);
Latta and Aruga are combinable because they are in the same field of endeavor regarding AR rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR coordinate sharing system of Latta to include the head mounted display (HMD) features of Aruga in order to provide the user with a system that allows for providing a  produce presenting real and virtual images correctly positioned with respect to each other based on a shared coordinate system as taught by Latta while incorporating the head mounted display (HMD) features of Aruga in order to provide a distance measurements for a given target to increase precision of determining captured images for improved usability in mixed reality applications applicable to improving the HMD systems as taught in Latta.
Latta and Jurg are also combinable because they are in the same field of endeavor regarding AR rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR coordinate sharing system of Latta, in view of  the head mounted display (HMD) features of Aruga, to include the AR image tracking features of Jurg in order to provide the user with a system that allows for providing a  produce presenting real and virtual images correctly positioned with respect to each other based on a shared coordinate system as taught by Latta while incorporating the head mounted display (HMD) features of Aruga in order to provide a distance measurements for a given target to increase precision of determining captured images for improved usability in mixed reality applications. Further incorporating the AR image tracking features of Jurg allows for image based location and estimation to be used for providing a more seamless presentation of a final image to be used within AR rendering, applicable to improving virtual and augmented reality display as taught in Latta and Aruga.
Latta and Rochford are also combinable because they are in the same field of endeavor regarding HMD virtual rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR coordinate sharing system of Latta, in view of  the head mounted display (HMD) features of Aruga in further view of the AR image tracking features of Jurg, to include the body position sensitive virtual reality features of Rochford in order to provide the user with a system that allows for providing a  produce presenting real and virtual images correctly positioned with respect to each other based on a shared coordinate system as taught by Latta while incorporating the head mounted display (HMD) features of Aruga in order to provide a distance measurements for a given target to increase precision of determining captured images for improved usability in mixed reality applications. Further incorporating the AR image tracking features of Jurg allows for image based location and estimation to be used for providing a more seamless presentation of a final image to be used within AR rendering. In addition, adding the body position sensitive virtual reality features of Rochford allows for use of an HMD interface where content can be generated based off various viewable ranges of a user to provide adequate viewing angles in correspondence to the user’s position and orientation, applicable to improving virtual display  as taught in Latta, Aruga, and Jurg.
Claims 11-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Latta (US 2013/0194304 A1) in view of Aruga (US 2016/0210736 A1) in further view of Jurgenson (US 2017/0124713 A1)

In regards to claim 11. Latta discloses an AR device (Latta, paragraph [0018]), comprising: 
-an acquisition circuit, configured for acquiring a real-time image of a current view field of a user wearing the AR device in a real environment (Latta, paragraph [0034]; Reference discloses FIG. 4 shows another example HMD device 34. HMD device 34 is an example of AR eyewear…includes imaging panels 30A and 30B, which present display images and capture video in the fields of view of the wearer); 
-- 36 -a first sending circuit, configured for sending the real-time image to the image processing device (Latta, paragraph [0020]; Reference discloses such mapping may be made available to the HMD devices of the participants via cloud 20, for example. In this manner, a plurality of HMD devices may obtain a robust map of the area they are in. In some embodiments, the HMD devices may be configured to share data back to the PC to extend and/or refine the mapping beyond the capabilities of PC 18 and camera 22A alone. The sharing back of data by the HMD regarding the mapping of the area to the PC interpreted as sending, by the AR device, the real-time image to the image processing device), 
-




Latta does not disclose but Aruga teaches
-
-determine a display direction and an imaging distance according to the real-time image and the environmental scene image Aruga, paragraphs [0054], [0055], and [0057]; Reference at [0054] discloses the displacement measurement unit 166 calculates a displacement amount of the position and the direction of the image display unit 20 at a current time point using the position and the direction of the image display unit 20 at a specific time point. Paragraph [0055] discloses the distance measurement unit 168 measures a distance of a target included in a peripheral portion distant from a central portion of an angle of view in a captured image at the current time point, using the displacement amount of the image display unit 20 calculated by the displacement measurement unit 166 and captured images of the cameras 61 and 62 at the specific time point and the current time point. Paragraph [0057] discloses the image setting unit 165 generates a virtual image viewed by the user by fixing the position of the right eye RE and the position of the left eye LE of the user in advance using the position and the direction of the first camera 61 and the position and the direction of the second camera 62 with respect to the image display unit 20. In the embodiment, the generated virtual image is an image of the outside scenery (i.e. environment scene image) set to be viewed by the user when the user on which the image display unit 20 is mounted faces the front side. Displaying by the image display unit 20 the virtual image based on the direction and distance to the target calculated by units of the CPU (see fig. 2) interpreted as  receiving, by the AR device, a display direction and imaging distance based on the captured images), 
-and send the target image, the display direction and the imaging distance to the AR device, wherein the environmental scene image comprises an area corresponding to a virtual display area configured for displaying the target image (Aruga, Fig. 7 and paragraphs [0067] and [0070]; Reference at [0067] discloses the distance specifying process is a process in which the CPU 140 generates the virtual image VI set to be viewed by the user based on a captured image, measures a distance to a target included in the virtual image VI, splits the generated virtual image VI into the first region AR1 and the second region AR2, and specifies the distance to the target included in the second region AR2. Paragraph [0070] discloses thereafter, the image setting unit 165 causes the image display unit 20 to display an image based on content acquired from an external device OA or the like in association with the distance information regarding the target included in the virtual image VI (step S21) (interpreted as the AR device displaying environmental scene image with target image via the virtual image VI); 
-and a display circuit, configured for receiving the target image, the display direction, and the imaging distance sent by the image processing device (Aruga, paragraphs [0054], [0055], and [0057]; Reference at [0054] discloses the displacement measurement unit 166 calculates a displacement amount of the position and the direction of the image display unit 20 at a current time point using the position and the direction of the image display unit 20 at a specific time point. Paragraph [0055] discloses The distance measurement unit 168 measures a distance of a target included in a peripheral portion distant from a central portion of an angle of view in a captured image at the current time point, using the displacement amount of the image display unit 20 calculated by the displacement measurement unit 166 and captured images of the cameras 61 and 62 at the specific time point and the current time point. Paragraph [0057] discloses the image setting unit 165 generates a virtual image viewed by the user by fixing the position of the right eye RE and the position of the left eye LE of the user in advance using the position and the direction of the first camera 61 and the position and the direction of the second camera 62 with respect to the image display unit 20. In the embodiment, the generated virtual image is an image of the outside scenery set to be viewed by the user when the user on which the image display unit 20 is mounted faces the front side. Displaying by the image display unit 20 the virtual image based on the direction and distance to the target calculated by units of the CPU (see fig. 2) interpreted as  receiving, by the AR device, a display direction, an imaging distance, and a target image sent by the image processing device), 
-and displaying the target image in the virtual display area according to the display direction and the imaging distance (Aruga, paragraph [0057]; Reference discloses the image setting unit 165 generates a virtual image viewed by the user by fixing the position of the right eye RE and the position of the left eye LE of the user in advance using the position and the direction of the first camera 61 and the position and the direction of the second camera 62 with respect to the image display unit 20. In the embodiment, the generated virtual image is an image of the outside scenery set to be viewed by the user when the user on which the image display unit 20 is mounted faces the front side. The display of the virtual image via the image display unit 20 based on the direction and distance to the target calculated by units of the CPU (see fig. 2) interpreted as displaying, by the AR device, the target image in a virtual display area according to the display direction and the imaging distance).  
Latta and Aruga does not explicitly disclose but Jurg teaches
-to enable the image processing device to adjust the image to be displayed based on the real-time image, take the adjusted image to be displayed as the target image (Jurg, paragraphs [0044] and [0046]; Reference at [0044] discloses an augmented reality system incorporates virtual objects into a scene captured by an image sensor. In order to correctly position and modify virtual objects within an augmented reality image, information about an image sensor position, real objects in a scene, and the virtual object position all need to be known… the scene generated from real object data 340 is modified to add virtual object data 350 (i.e. adjusted real-time image). Paragraph [0046] discloses a first structure façade portion 360 and/or a second structure façade portion 369 of the original image used for AR image 301 may be identified and matched to façade data. Façade data for first structure façade portion 360 may initially be used to identify first structure façade portion 360 within the original image. The rotation, size, and placement of the first structure façade portion 360 within the image and compared with façade data for the matching building may be used to generate a high accuracy position estimate for the image sensor. This may reduce or eliminate an image sensor position error, and improve tracking for AR image 301 (interpreted as adjusted image displayed as target image), 
-(environmental scene image) pre-stored (Jurg, paragraph [0029]; Reference discloses the databases 134 are storage devices that store data such as sets of images of external areas generated by client devices 110 and sent to social messaging system 130; sets of façade data generated from images including buildings; map data matching images and façade data to geolocations; and other such data. In one embodiment, a database stores images captured from a street and associates those images with map data (interpreted as pre-stored environmental images).   
Latta and Aruga are combinable because they are in the same field of endeavor regarding AR rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR coordinate sharing system of Latta to include the head mounted display (HMD) features of Aruga in order to provide the user with a system that allows for providing a  produce presenting real and virtual images correctly positioned with respect to each other based on a shared coordinate system as taught by Latta while incorporating the head mounted display (HMD) features of Aruga in order to provide a distance measurements for a given target to increase precision of determining captured images for improved usability in mixed reality applications applicable to improving the HMD systems as taught in Latta.
Latta and Jurg are also combinable because they are in the same field of endeavor regarding AR rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR coordinate sharing system of Latta, in view of  the head mounted display (HMD) features of Aruga, to include the AR image tracking features of Jurg in order to provide the user with a system that allows for providing a  produce presenting real and virtual images correctly positioned with respect to each other based on a shared coordinate system as taught by Latta while incorporating the head mounted display (HMD) features of Aruga in order to provide a distance measurements for a given target to increase precision of determining captured images for improved usability in mixed reality applications. Further incorporating the AR image tracking features of Jurg allows for image based location and estimation to be used for providing a more seamless presentation of a final image to be used within AR rendering, applicable to improving virtual and augmented reality display as taught in Latta and Aruga.

In regards to claim 12. Latta in view of Aruga in further view of Jurg teach the AR device according to claim 11.
Latta further discloses
-wherein the acquisition circuit is a camera circuit (Latta, paragraph [0046]; Reference discloses FIG. 4 shows another example HMD device 34. HMD device 34 is an example of AR eyewear…includes imaging panels 30A and 30B, which present display images and capture video in the fields of view of the wearer).  

In regards to claim 13. Latta in view of Aruga in further view of Jurg teach the AR device according to claim 11.
Latta does not disclose but Aruga teaches
-further comprising: a light sensing device (Aruga, paragraph [0040]; Reference discloses the optical image display units 26 and 28 serving as optical members include light-guiding plates 261 and 262 (see FIG. 2) and light adjustment plates (i.e. light sensing device)), communicatively connected to the display circuit and configured for detecting a light change of the environmental scene in the real environment and sending the light change to the display circuit, wherein the display circuit is further configured for adjusting a lens transmittance of the AR device based on the light change (Aruga, paragraph [0040]; Reference discloses by adjusting light transmittance of the light adjustment plates (i.e. lens of AR device) and thus adjusting the amount of light entered from the outside to the eyes of the user, it is possible to adjust easiness of view of an imaginary image (i.e. adjusted transmittance based on amount of outside light entering).  
Latta and Jurg are also combinable because they are in the same field of endeavor regarding AR rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR coordinate sharing system of Latta, in view of  the head mounted display (HMD) features of Aruga, to include the AR image tracking features of Jurg in order to provide the user with a system that allows for providing a  produce presenting real and virtual images correctly positioned with respect to each other based on a shared coordinate system as taught by Latta while incorporating the head mounted display (HMD) features of Aruga in order to provide a distance measurements for a given target to increase precision of determining captured images for improved usability in mixed reality applications. Further incorporating the AR image tracking features of Jurg allows for image based location and estimation to be used for providing a more seamless presentation of a final image to be used within AR rendering, applicable to improving virtual and augmented reality display as taught in Latta and Aruga.

In regards to claim 14. Latta discloses an image processing device, comprising: 
-a receiving circuit, configured for receiving a real-time image of a current view field of a user wearing an AR device in a real environment sent by the AR device (Latta, paragraph [0034]; Reference discloses FIG. 4 shows another example HMD device 34. HMD device 34 is an example of AR eyewear…includes imaging panels 30A and 30B, which present display images and capture video in the fields of view of the wearer);
-
-- 37 -a second processing circuit, configured for determining a display direction and an imaging distance according to the real-time image and an environmental scene image Aruga, paragraphs [0054], [0055], and [0057]; Reference at [0054] discloses the displacement measurement unit 166 calculates a displacement amount of the position and the direction of the image display unit 20 at a current time point using the position and the direction of the image display unit 20 at a specific time point. Paragraph [0055] discloses the distance measurement unit 168 measures a distance of a target included in a peripheral portion distant from a central portion of an angle of view in a captured image at the current time point, using the displacement amount of the image display unit 20 calculated by the displacement measurement unit 166 and captured images of the cameras 61 and 62 at the specific time point and the current time point. Paragraph [0057] discloses the image setting unit 165 generates a virtual image viewed by the user by fixing the position of the right eye RE and the position of the left eye LE of the user in advance using the position and the direction of the first camera 61 and the position and the direction of the second camera 62 with respect to the image display unit 20. In the embodiment, the generated virtual image is an image of the outside scenery (i.e. environment scene image) set to be viewed by the user when the user on which the image display unit 20 is mounted faces the front side. Displaying by the image display unit 20 the virtual image based on the direction and distance to the target calculated by units of the CPU (see fig. 2) interpreted as  receiving, by the AR device, a display direction and imaging distance based on the captured images); 
-and a second sending circuit, configured for sending the target image, the display direction, and the imaging distance to the AR device (Aruga, Fig. 7 and paragraphs [0067] and [0070]; Reference at [0067] discloses the distance specifying process is a process in which the CPU 140 generates the virtual image VI set to be viewed by the user based on a captured image, measures a distance to a target included in the virtual image VI, splits the generated virtual image VI into the first region AR1 and the second region AR2, and specifies the distance to the target included in the second region AR2. Paragraph [0070] discloses thereafter, the image setting unit 165 causes the image display unit 20 to display an image based on content acquired from an external device OA or the like in association with the distance information regarding the target included in the virtual image VI (step S21) (interpreted as the AR device displaying target image via the virtual image VI corresponding to display direction and imaging distance)).  
Latta does not disclose but Aruga teaches

-- 37 -a second processing circuit, configured for determining a display direction and an imaging distance according to the real-time image and an environmental scene image Aruga, paragraphs [0054], [0055], and [0057]; Reference at [0054] discloses the displacement measurement unit 166 calculates a displacement amount of the position and the direction of the image display unit 20 at a current time point using the position and the direction of the image display unit 20 at a specific time point. Paragraph [0055] discloses the distance measurement unit 168 measures a distance of a target included in a peripheral portion distant from a central portion of an angle of view in a captured image at the current time point, using the displacement amount of the image display unit 20 calculated by the displacement measurement unit 166 and captured images of the cameras 61 and 62 at the specific time point and the current time point. Paragraph [0057] discloses the image setting unit 165 generates a virtual image viewed by the user by fixing the position of the right eye RE and the position of the left eye LE of the user in advance using the position and the direction of the first camera 61 and the position and the direction of the second camera 62 with respect to the image display unit 20. In the embodiment, the generated virtual image is an image of the outside scenery (i.e. environment scene image) set to be viewed by the user when the user on which the image display unit 20 is mounted faces the front side. Displaying by the image display unit 20 the virtual image based on the direction and distance to the target calculated by units of the CPU (see fig. 2) interpreted as  receiving, by the AR device, a display direction and imaging distance based on the captured images); 
-and a second sending circuit, configured for sending the target image, the display direction, and the imaging distance to the AR device (Aruga, Fig. 7 and paragraphs [0067] and [0070]; Reference at [0067] discloses the distance specifying process is a process in which the CPU 140 generates the virtual image VI set to be viewed by the user based on a captured image, measures a distance to a target included in the virtual image VI, splits the generated virtual image VI into the first region AR1 and the second region AR2, and specifies the distance to the target included in the second region AR2. Paragraph [0070] discloses thereafter, the image setting unit 165 causes the image display unit 20 to display an image based on content acquired from an external device OA or the like in association with the distance information regarding the target included in the virtual image VI (step S21) (interpreted as the AR device displaying target image via the virtual image VI corresponding to display direction and imaging distance)).  
Latta and Aruga does not disclose but Jurg teaches
-a first processing circuit, configured for adjusting an image to be displayed based on the real-time image, and taking the adjusted image to be displayed as a target image (Jurg, paragraphs [0044] and [0046]; Reference at [0044] discloses an augmented reality system incorporates virtual objects into a scene captured by an image sensor. In order to correctly position and modify virtual objects within an augmented reality image, information about an image sensor position, real objects in a scene, and the virtual object position all need to be known… the scene generated from real object data 340 is modified to add virtual object data 350 (i.e. adjusted real-time image). Paragraph [0046] discloses a first structure façade portion 360 and/or a second structure façade portion 369 of the original image used for AR image 301 may be identified and matched to façade data. Façade data for first structure façade portion 360 may initially be used to identify first structure façade portion 360 within the original image. The rotation, size, and placement of the first structure façade portion 360 within the image and compared with façade data for the matching building may be used to generate a high accuracy position estimate for the image sensor. This may reduce or eliminate an image sensor position error, and improve tracking for AR image 301 (interpreted as adjusted image displayed as target image);  
-pre-stored (environmental scene image) (Jurg, paragraph [0029]; Reference discloses the databases 134 are storage devices that store data such as sets of images of external areas generated by client devices 110 and sent to social messaging system 130; sets of façade data generated from images including buildings; map data matching images and façade data to geolocations; and other such data. In one embodiment, a database stores images captured from a street and associates those images with map data (interpreted as pre-stored environmental images).   
Latta and Aruga are combinable because they are in the same field of endeavor regarding AR rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR coordinate sharing system of Latta to include the head mounted display (HMD) features of Aruga in order to provide the user with a system that allows for providing a  produce presenting real and virtual images correctly positioned with respect to each other based on a shared coordinate system as taught by Latta while incorporating the head mounted display (HMD) features of Aruga in order to provide a distance measurements for a given target to increase precision of determining captured images for improved usability in mixed reality applications applicable to improving the HMD systems as taught in Latta.
Latta and Jurg are also combinable because they are in the same field of endeavor regarding AR rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR coordinate sharing system of Latta, in view of  the head mounted display (HMD) features of Aruga, to include the AR image tracking features of Jurg in order to provide the user with a system that allows for providing a  produce presenting real and virtual images correctly positioned with respect to each other based on a shared coordinate system as taught by Latta while incorporating the head mounted display (HMD) features of Aruga in order to provide a distance measurements for a given target to increase precision of determining captured images for improved usability in mixed reality applications. Further incorporating the AR image tracking features of Jurg allows for image based location and estimation to be used for providing a more seamless presentation of a final image to be used within AR rendering, applicable to improving virtual and augmented reality display as taught in Latta and Aruga.

In regards to claim 19. Latta in view of Aruga in further view of Jurg teach a display system, comprising the AR device according to claim 11.
Latta does not disclose but Aruga teaches 
-
-determining a display direction and an imaging distance according to the real-time image and an environmental scene image Aruga, paragraphs [0054], [0055], and [0057]; Reference at [0054] discloses the displacement measurement unit 166 calculates a displacement amount of the position and the direction of the image display unit 20 at a current time point using the position and the direction of the image display unit 20 at a specific time point. Paragraph [0055] discloses the distance measurement unit 168 measures a distance of a target included in a peripheral portion distant from a central portion of an angle of view in a captured image at the current time point, using the displacement amount of the image display unit 20 calculated by the displacement measurement unit 166 and captured images of the cameras 61 and 62 at the specific time point and the current time point. Paragraph [0057] discloses the image setting unit 165 generates a virtual image viewed by the user by fixing the position of the right eye RE and the position of the left eye LE of the user in advance using the position and the direction of the first camera 61 and the position and the direction of the second camera 62 with respect to the image display unit 20. In the embodiment, the generated virtual image is an image of the outside scenery (i.e. environment scene image) set to be viewed by the user when the user on which the image display unit 20 is mounted faces the front side. Displaying by the image display unit 20 the virtual image based on the direction and distance to the target calculated by units of the CPU (see fig. 2) interpreted as  receiving, by the AR device, a display direction and imaging distance based on the captured images), and sending the target image, the display direction, and the imaging distance to the AR device, wherein the environmental scene image comprises an area corresponding to a virtual display area for displaying the target image (Aruga, Fig. 7 and paragraphs [0067] and [0070]; Reference at [0067] discloses the distance specifying process is a process in which the CPU 140 generates the virtual image VI set to be viewed by the user based on a captured image, measures a distance to a target included in the virtual image VI, splits the generated virtual image VI into the first region AR1 and the second region AR2, and specifies the distance to the target included in the second region AR2. Paragraph [0070] discloses thereafter, the image setting unit 165 causes the image display unit 20 to display an image based on content acquired from an external device OA or the like in association with the distance information regarding the target included in the virtual image VI (step S21) (interpreted as the AR device displaying environmental scene image with target image via the virtual image VI).  
Latta and Aruga does not disclose but Jurg teaches
-and an image processing device, wherein the image processing device is configured for adjusting an image to be displayed based on the real-time image, taking the adjusted image to be displayed as a target image (Jurg, paragraphs [0044] and [0046]; Reference at [0044] discloses an augmented reality system incorporates virtual objects into a scene captured by an image sensor. In order to correctly position and modify virtual objects within an augmented reality image, information about an image sensor position, real objects in a scene, and the virtual object position all need to be known… the scene generated from real object data 340 is modified to add virtual object data 350 (i.e. adjusted real-time image). Paragraph [0046] discloses a first structure façade portion 360 and/or a second structure façade portion 369 of the original image used for AR image 301 may be identified and matched to façade data. Façade data for first structure façade portion 360 may initially be used to identify first structure façade portion 360 within the original image. The rotation, size, and placement of the first structure façade portion 360 within the image and compared with façade data for the matching building may be used to generate a high accuracy position estimate for the image sensor. This may reduce or eliminate an image sensor position error, and improve tracking for AR image 301 (interpreted as adjusted image displayed as target image),
-(environmental scene image) pre-stored (Jurg, paragraph [0029]; Reference discloses the databases 134 are storage devices that store data such as sets of images of external areas generated by client devices 110 and sent to social messaging system 130; sets of façade data generated from images including buildings; map data matching images and façade data to geolocations; and other such data. In one embodiment, a database stores images captured from a street and associates those images with map data (interpreted as pre-stored environmental images).   
Latta and Aruga are combinable because they are in the same field of endeavor regarding AR rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR coordinate sharing system of Latta to include the head mounted display (HMD) features of Aruga in order to provide the user with a system that allows for providing a  produce presenting real and virtual images correctly positioned with respect to each other based on a shared coordinate system as taught by Latta while incorporating the head mounted display (HMD) features of Aruga in order to provide a distance measurements for a given target to increase precision of determining captured images for improved usability in mixed reality applications applicable to improving the HMD systems as taught in Latta.
Latta and Jurg are also combinable because they are in the same field of endeavor regarding AR rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR coordinate sharing system of Latta, in view of  the head mounted display (HMD) features of Aruga, to include the AR image tracking features of Jurg in order to provide the user with a system that allows for providing a  produce presenting real and virtual images correctly positioned with respect to each other based on a shared coordinate system as taught by Latta while incorporating the head mounted display (HMD) features of Aruga in order to provide a distance measurements for a given target to increase precision of determining captured images for improved usability in mixed reality applications. Further incorporating the AR image tracking features of Jurg allows for image based location and estimation to be used for providing a more seamless presentation of a final image to be used within AR rendering, applicable to improving virtual and augmented reality display as taught in Latta and Aruga.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619